Citation Nr: 9924368	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  95-41 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The appellant had verified active duty for training from 
March 1961 to September 1961, and in July 1962, in the 
Oklahoma National Guard.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  Jurisdiction over the case was transferred to the 
RO in Muskogee, Oklahoma, in September 1995.  This case was 
remanded by the Board in June 1997 and July 1998; it was 
returned to the Board in April 1999.


REMAND

Briefly, the appellant's representative, in a March 1997 
statement, requested that the appellant be scheduled for a 
hearing before a traveling member of the Board.  Following 
the Board's June 1997 remand, the appellant was scheduled for 
a video conference hearing in February 1998, but failed to 
attend.  However, he did not waive his right to a travel 
Board hearing.  The case was again remanded to the RO in July 
1998 to afford the appellant the requested hearing.

The record reflects that the appellant was not thereafter 
afforded a travel Board hearing but that his representative, 
in an August 1998 statement, indicated that the RO could 
forward the case immediately to the Board.  In a May 1999 
statement, however, the representative again requested that 
the appellant be afforded a hearing before a member of the 
Board at the RO.  In June 1999, the Board requested that the 
appellant clarify his desire for a travel Board hearing, but 
the record reflects that the appellant has not responded.  

Accordingly, this case is REMANDED to the RO for the 
following action:

The appellant should be scheduled 
for a Board hearing at the RO.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  No action 
is required of the appellant until he is otherwise notified 
by the RO.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


